NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WILLIAM J. BRANSON,                           )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-857
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed March 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Wayne Durden, Judge.


PER CURIAM.


              Affirmed.


VILLANTI, SLEET, and BADALAMENTI, JJ., Concur.